United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-2158
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                 Jerry L. Gater

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                         Submitted: April 12, 2021
                           Filed: May 24, 2021
                              [Unpublished]
                              ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.
     Jerry L. Gater appeals the district court’s1 order denying his motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A). We affirm.

       Gater was convicted of possession with intent to distribute cocaine.2 On March
8, 2016, the district court sentenced Gater, then 59 years old, to a term of
imprisonment of 146 months. On March 23, 2020, Gater moved for compassionate
release under 18 U.S.C. § 3582(c)(1)(A)(i) and the First Step Act of 2018. Counsel
was appointed to represent Gater and supplemented Gater’s pro se motion. Gater
advanced several reasons in support of his compassionate release request, which
focused primarily on the COVID-19 pandemic and heightened danger to inmate
safety.3 Gater asked the district court to consider, in relevant part: (1) a general claim
that the aging process has caused him to suffer a number of medical issues that makes
imprisonment more difficult for him than others; (2) the growing COVID-19 infection
rate at the BOP facility where Gater is housed; and (3) a greater risk for serious
consequences if he contracts COVID-19 because of his age and Hepatitis C infection.

      Gater contends on appeal that the district court misapplied the statutory
requirements set forth in § 3582(c)(1)(A) and also abused its discretion when it
denied his motion for compassionate release. “We review de novo the applicability

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      2
       Gater’s conviction was affirmed by this Court. United States v. Gater, 868
F.3d 657 (8th Cir. 2017).
      3
        Gater’s pro se filings mostly challenged the validity of his conviction or length
of his sentence. Gater raises similar arguments in a pro se reply brief he sent to this
Court. He also submitted three other pro se supplemental briefs. Gater’s motions for
leave to file pro se supplemental briefs and a reply brief are denied. See United
States v. Robertson, 883 F.3d 1080, 1087 (8th Cir. 2018) (noting the “longstanding
Eighth Circuit policy” to not accept pro se briefs for filing when a party is
represented by counsel).

                                           -2-
of the First Step Act to a defendant’s case, including whether a defendant is eligible
for a sentence reduction. We review for an abuse of discretion the district court’s
decision to grant or deny an authorized sentence reduction.” United States v.
McDonald, 944 F.3d 769, 771 (8th Cir. 2019) (internal citation omitted).

       Prior to the enactment of the First Step Act of 2018, motions for compassionate
release could only be brought by the Director of the Bureau of Prisons (“BOP”); now,
however, prisoners are authorized by statute to bring such motions themselves if, after
defendant makes a request to the warden, the BOP fails to pursue relief on the
defendant’s behalf. 18 U.S.C. § 3582(c)(1)(A); United States v. Loggins, 966 F.3d
891, 892 (8th Cir. 2020). Section 3582(c)(1)(A) provides that a sentence reduction
“must be ‘consistent with applicable policy statements issued by the Sentencing
Commission.’” Loggins, 966 F.3d at 892 (quoting 18 U.S.C. § 3582(c)(1)(A)).

       Section 1B1.13 of the United States Sentencing Guidelines (“U.S.S.G.”)
contains the policy statement applicable to sentence reductions under
§ 3582(c)(1)(A). But, because the Sentencing Commission has been without a
quorum since shortly after adoption of the statutory amendment, the commentary has
not been amended and continues to state that relief may be granted “only upon motion
by the Director of the [BOP].” U.S.S.G. § 1B1.13, comment. (n.4). The commentary
also lists circumstances that could be “extraordinary and compelling” to warrant
compassionate release, including medical conditions, age of the defendant, family
circumstances, or other reasons “determined by the Director of the [BOP].” Id.,
comment. (n.1). It further notes that after the district court has considered the factors
set forth in 18 U.S.C. § 3553(a) and the criteria listed in the policy statement, the
district court “is in a unique position to determine whether the circumstances warrant
a reduction.” Id., comment. (n.4).

     Although the First Step Act changed the procedures for bringing
compassionate release motions under § 3582(c)(1)(A), whether to grant relief

                                          -3-
continues to be vested in the district court’s sound discretion. See United States v.
Vangh, 990 F.3d 1138, 1140 (8th Cir. 2021) (stating the passage of the First Step Act
in 2018 did not change the discretion afforded the district court); Loggins, 966 F.3d
at 893 (noting the district court’s “broad discretion” when considering compassionate
release motions); 18 U.S.C. § 3582(c)(1)(A)(i) (stating the district court “may” reduce
the term of imprisonment upon motion by the Director of the BOP or the defendant).

        We need not decide whether the statute supersedes the list of circumstances set
forth in the policy statement. Here, the district court’s reference to consideration of
the § 3553(a) factors and its examination of Gater’s claims regarding the COVID-19
pandemic make plain that it did not limit its analysis to only those circumstances
listed in the commentary to U.S.S.G. § 1B1.13. “[W]e do not require a district court
to make a specific rejoinder to every circumstance cited in support of a reduction.”
Loggins, 966 F.3d at 893. The substance of the district court’s order demonstrates
that the court found Gater did not have any “major” medical issues and the mere
possibility of contracting COVID-19 in prison, alone, without a showing that the BOP
is unwilling or unable to guard against or treat the infection does not meet the
extraordinary or compelling standard to warrant a sentence reduction. We find
neither a misapplication of § 3582(c)(1)(A), nor an abuse of discretion.

       The heart of Gater’s appeal is his disagreement with the district court’s
determination that the COVID-19 pandemic is not an extraordinary and compelling
circumstance to warrant a sentence reduction in his case. As noted by the district
court, Gater’s care level in prison demonstrates no particularized susceptibility to
COVID-19. Other Circuits addressing the pandemic in this context have applied
reasoning similar to the district court’s. See, e.g., United States v. Thompson, 984
F.3d 431, 435 (5th Cir. 2021) (noting “[f]ear of COVID doesn’t automatically entitle
a prisoner to release” and affirming denial of compassionate release request to
otherwise healthy defendant who had two, well-controlled, chronic medical
conditions); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining “the

                                         -4-
mere existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release”). Gater’s
disagreement with the court’s analysis and weight it allocated to the COVID-19
pandemic in his case does not establish an abuse of discretion.

      Upon our careful review of the record, we conclude the district court did not
abuse its broad discretion in determining that the circumstances proffered by Gater
were insufficient to warrant a sentence reduction. See Loggins, 966 F.3d at 893. The
judgment of the district court is affirmed.
                       ______________________________




                                         -5-